 1 McGREGOR W. SCOTT
   United States Attorney
 2 KELLI L. TAYLOR
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for the United States
 6

 7                                IN THE UNITED STATES DISTRICT COURT
 8                                      EASTERN DISTRICT OF CALIFORNIA
 9   ELIZABETH HYLTON, an individual,                    CASE NO. 2:19-CV-00479-KJM-DMC
10                         Plaintiff,                    ORDER EXTENSION OF TIME FOR
                                                         CALIFORNIA LAND MANAGEMENT SERVICES
11   v.                                                  CORPORATION TO RESPOND TO THE UNITED
                                                         STATES’ THIRD PARTY COMPLAINT
12   UNITED STATES OF AMERICA AND G.C.
     FOREST PRODUCTS, INC., A CALIFORNIA
13   CORPORATION;
14                          Defendants.
15   ______________________________________
16   UNITED STATES OF AMERICA,
17                  Third-Party Plaintiff,
18   v.
19   CALIFORNIA LAND MANAGEMENT
     SERVICES CORPORATION,
20
                    Third-Party Defendant.
21

22

23          This Court, having considered the stipulated request, finds that good cause exists to extend
24   California Land Management Corp.’s (“CLM”) time to file a responsive pleading to the United States’
25   Third Party Complaint and therefore orders that CLM shall have until and including October 18, 2019,
26   to file a responsive pleading to the United States’ Third Party Complaint filed herein.
27   ///
28   ///

     Hylton v. U.S., et al., 2:19-cv-00479-KJM-DMC
     Order on Stipulated EOT for CLM to Respond to the Third-Party Complaint                          1
 1          IT IS SO ORDERED.
 2   DATED: September 9, 2019

 3
                                                           UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Hylton v. U.S., et al., 2:19-cv-00479-KJM-DMC
     Order on Stipulated EOT for CLM to Respond to the Third-Party Complaint              2
